Citation Nr: 1227406	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died on November [redacted], 2008.  The appellant is the Veteran's adult son.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 decision in which the RO, inter alia, denied the appellant's claim for accrued benefits.  In October 2009, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in December 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In September 2010, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2011, the Board denied claims for Dependency and Indemnity Compensation (DIC) benefits, based on service connection for the cause of the Veteran's death; DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318;  and death pension benefits.  Also in April 2011, the Board remanded the matter of the appellant's entitlement to accrued benefits to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing further action, the AMC continued to deny the claim (as reflected in a December 2011 Supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 
  
The Board notes that the appellant was previously represented by Agent Winston P. Alcendor.  In a May 2012 report of contact, the Veteran informed the RO that Mr. Alcendor no longer represented him.  In a subsequent May 2012 letter to the appellant, the RO confirmed that Mr. Alcendor was no longer his representative and informed him that he has the option of appointing another representative.  The appellant has not responded to that letter.  Accordingly, the Board now recognizes the appellant as proceeding pro se in this appeal. 

In July 2012, the undersigned Veterans Law Judge granted the appellant's motion for advancement on the Board's document, pursuant to 38 C.F.R. § 20.900(c) (2011) and  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  In June 2010, the appellant was awarded $300.00 for the expenses of the Veteran's burial. 

3.  There is no evidence that the appellant bore any expenses of the Veteran's last sickness or burial in excess of the $300.00 already paid to him. 


CONCLUSION OF LAW

The criteria for payment of accrued benefits are not met.  38 U.S.C.A.  
§§ 5121, 5122 (West 2002); 38 C.F.R. §§ 3.152, 3.1000, 3.1003 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In July 2011 and August 2011 post-rating letters, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claim for accrued benefits, including what information and evidence must be submitted by the appellant, such as receipts showing that he bore the expense of the Veteran's last sickness.  

After issuance of the July 2011 and August 2011 letters, and opportunity for the appellant to respond, the December 2011 SSOC reflects readjudication of the claim. Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of various written statements and receipts submitted by the appellant.  Also of record and considered in connection with the appeal is the transcript of the appellant's September 2010 Board hearing, and various written statement by the appellant and by his former agent, on his behalf.

The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided is required.  The appellant has been informed on several occasions of the evidence needed to substantiate his claim for accrued benefits, such as the need for evidence that substantiates that he bore the expense of the Veteran's last sickness.  The Board finds that VA's duty to assist in obtaining any such records has been fulfilled, and that no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

VA law provides that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2011). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002). 

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Under 38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such veteran be paid as follows: to the living person first listed below: (1) The veteran's spouse; (2) The veteran's children (in equal shares); (3) The veteran's dependent parents (in equal shares).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011). 

At the time of his death, the Veteran's claims for an increased rating for posttraumatic stress disorder (PTSD) and a total disability rating based on unemployability due to service-connected disability (TDIU) had been appealed to the Board but not yet decided.   The appellant filed a timely claim for accrued benefits.  

In an April 2011 decision, the Board determined that the appellant is not the Veteran's "child" for the purposes of determining eligibility for VA benefits.   See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  Accordingly, he is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000(a)(2), and the only avenue for eligibility for accrued benefits is on the basis that  he bore the expense of the Veteran's last sickness or burial.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5). 

In January 2009, the appellant submitted a form entitled Medical Expense Report.  He indicated that between $500 and $800 was spent per month, in the year prior to the Veteran's death, for his 24-hour care.  The appellant also listed several other expenses that were incurred during the year prior to the Veteran's death.  However, it was unclear who bore these expenses, as the form seemed to indicate that the Veteran paid for these expenses himself.  The appellant had not submitted any evidence showing that he bore any of the Veteran's last sickness expenses.  The Board remanded the claim in April 2011 to allow the appellant to provide this evidence.     
 
In a June 2010 decision, the RO awarded the appellant $300.00 for the Veteran's funeral costs, an amount which the RO determined was allowed for a Veteran whose death wasn't related to military service.   

Following the Board's April 2011 remand, the appellant essentially submitted duplicate copies of the Medical Expense Report that he first submitted in January 2009.  The forms continued to indicate that he spent $500 to $800 per month, in the year prior to the Veteran's death, for his 24-hour care.  Additionally, the appellant submitted copies of receipts of payment from him to Evelyn Nickens in the amount of $500 to $800 per month, in the year pior to the Veteran's death.  In written a statement received in July 2011, the veteran reported that he paid his mother (Evelyn Nickens) to assist in caring for the Veteran for the additional 12 hours each day as the aid and attendance service provided by the VA only paid for 12 hours per day.       

The Board finds that, based on the facts of this case, the appellant is not entitled to payment beyond the $300.00 VA has already reimbursed him for the Veteran's funeral expenses.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Basically, the appellant's statements indicate that he reimbursed his mother for taking care of the Veteran and that he should be reimbursed for this care.  The appellant acknowledges that the VA paid for aid and attendance services for 12 hours per day in the year prior to the Veteran's death, however, he reported that the Veteran required 24 hours of care.  Thus, the appellant paid his mother to provide the other 12 hours of care.  There is no indication that the appellant's mother is a licensed health care professional who was qualified to administer care for the Veteran or that such additional care was warranted.  Essentially, the appellant has failed to submit any evidence showing that he bore any of the expenses of the Veteran's last sickness, as alleged-despite being given numerous opportunities to do so. 

Under these circumstances, the claim for accrued benefits must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no objective evidence supports the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for accrued benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


